DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 1, 2, 7, 10, 14 and 15 under 35 U.S.C. 103 as being unpatentable over Masarapu et al. (EP2316480; published May 4, 2011; cited by applicant) has been withdrawn in view of applicant’s amendments to the claims to recite that the agent is non-covalently encapsulated within the Tymovirus or VLP.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  Claim 1 should recite “wherein the therapeutic agent or imaging agent is non-covalently . . “ Claim 6 should recite “imaging device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 57-72 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating or detecting cancer where the Tymovirus or VLPs comprise a cancer-specific targeting agent to direct the Tymovirus or VLPs to a cancer tissue and where the Tymovirus or VLPs comprise an anticancer agent for treating cancer or an imaging agent to image the cancer, does not reasonably provide enablement for a method of treating or detecting cancer where the Tymovirus or VLPs comprises any therapeutic agent (including a therapeutic agent not specific for cancer) or an imaging agent encapsulated within the Tymovirus or VLPs without a targeting agent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the claimed method.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth.  Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986).  The courts concluded that several factual inquiries should be considered when making such assessments including the nature of the invention, the state of the prior art, the breadth of the claims, the amount of guidance in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, and the quantity of experimentation necessary. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
	Nature of the invention.  The claims are drawn to a method of treating or detecting cancer using Tymovirus or VLPs with a therapeutic agent or imaging agent encapsulated in the Tymovirus or VLPs.
		Breadth of the claims.  The claims are very broad, encompassing Tymovirus or VLPs with any therapeutic agent or imagining agent encapsulated within the Tymovirus or VLPs.  Further, the Tymovirus or VLPs do not comprising a targeting agent to direct the loaded Tymovirus or VLPs to cancer tissue.  
	Guidance in the specification and working examples.  There are no working examples demonstrating the ability of the Tymovirus or VLPs with any encapsulated therapeutic or imaging agent to treat or detect cancer cells.  
	Amount of experimentation.  It is not known whether the Tymovirus or VLPs loaded with any therapeutic agent and without a cancer-specific targeting agent can treat or detect cancer. 
	Given the breadth of the claims, the lack of guidance in the specification, and the lack of working examples, it would require undue experimentation for one skilled in the art to practice the full scope of the claimed method.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/           Primary Examiner, Art Unit 1648